DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on 04 January 2022. The examiner acknowledges the amendments to claims 16-18. Claims 16-18, 21-25, and 27-30 are pending.
Applicant’s amendments have overcome the rejections under 35 U.S.C. 112 2nd paragraph set forth in the previous office action.
Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation “an obturator foramen” in line 9 should recite “the obturator foramen” since this is the same obturator foramen recited in the previous line.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 24, 25, and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (US 2004/0087970 A1) in view of Claren (US 5899909).
Claim 16: Chu discloses an assembly for treating urinary incontinence in a patient, the assembly comprising: 
an implant 11 including a tissue support portion 95/99 (fig. 19); 

a first insertion tool 90a or 90b including a small-diameter needle 92a or 92b (the term “small” is not limited to any particular size in the claim; any needle could read on the limitation “small diameter needle” since any needle could be considered small relative to something else) having a proximal end portion and a distal end portion defining a needle tip, the first extension portion being coupled to the first insertion tool (figs. 17-18; circle “A” at the distal tip of each insertion tool illustrated in figs. 17-18 indicates the tip may include one or more of the connectors illustrated in the figures that follow [0154]; in the embodiment of figs. 41A-41C, the needle includes a reduced-diameter section 238 and is coupled to the first Y-shaped extension portion 248), the needle of the first insertion tool having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to an obturator foramen (figs. 17-18 and 81A; [0188 and 0391-392]), the first insertion tool having a first curved portion curving in a first direction and second curved portion curving in a second direction 
Chu discloses the first insertion tool in figs. 41A-C comprises a reduced-diameter portion, but fails to disclose the first insertion tool comprises an aperture. However, Chu discloses numerous other embodiments of insertion tools for coupling with looped extension portions, such as figs. 22A-35B and 65B-67B. Any of these apertures would also be configured to connect with the Y-shaped extension portion of figs. 41A-C via loop 250. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first insertion tool of the embodiment illustrated in Chu figs. 41A-41B to include an aperture rather than a reduced diameter portion, as shown in Chu figs. 22A-35B and 65B-67B, as such amounts to mere substitution of one type of connection mechanism (reduced diameter portion) for another (aperture) in order to achieve the predictable result of coupling a looped implant extension portion to an insertion tool.
With respect to figs. 17-18 and 81A, Chu only mentions one insertion tool, however Chu discloses several other embodiments where multiple insertion tools are provided (such as in [0366, 0382, 0405, and 0408]) therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second insertion tool also comprising a small-diameter needle having a proximal end portion and a distal end portion defining a needle tip, the tool including an aperture configured to be coupled to the second extension portion, the needle of the second insertion tool having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to an obturator foramen, in order to ensure a sterile tool is used on the second side of the patient and, in the case of a tool having the configuration of fig. 18, in order to provide both left and right handed helix shapes for opposite sides of the body. 
Chu, as modified above, fails to disclose the proximal end portion of the second insertion tool includes the aperture configured to be coupled to the second extension portion. However, Claren discloses a sling implant insertion tool including a small-diameter needle 21A having a proximal end portion and a distal end portion defining a needle tip 22 (fig. 1), the proximal end portion of the insertion tool including an aperture 27 or other connection mechanism configured to be coupled to the end of a sling implant (figs. 1, 3, 4, and col. 3, lines 34-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the aperture in the system of Chu at either the distal end (as in Chu) or the proximal end (as in Claren) as both locations would still allow a user to insert the sling in substantially the same way (by connecting the extension portion to the insertion tool needle shaft and guiding the insertion tool needle shaft through the desired tissue path). The specific location of the aperture on the insertion tool does not materially affect the functionality or operation of the device and selection of one location over another amounts to mere rearrangement of parts which does not patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(VI)(C)).
Claim 17: Chu, as modified in view of Claren, as applied to claim 16 above, discloses providing the assembly according to claim 16. Chu further discloses:
creating a medial incision 966a in the patient, 
dissecting from the medial incision to tissue below a urethra (inherent when implanting a sling beneath the urethra through a vaginal incision), 
placing the tissue support portion to support the urethra
attaching the first extension portion to the first insertion tool, and

Claim 18: Chu, as modified by Claren, disclose the method of claim 17. Chu further discloses:
inserting an end of the first insertion tool at a medial incision; 
advancing the needle of the first insertion tool toward the obturator foramen and through the obturator foramen; and 
advancing the first insertion tool through an exit point at external skin tissue adjacent to the obturator foramen (“the operator can reverse the direction in the trans-obturator approach by starting from a vaginal incision and tunneling through the obturator foramen to the thigh incision using the same embodiments described above” [0393]).
Claim 24: Chu, as modified by Claren, discloses all elements of claim 16. According to Applicant’s specification, a tip sharp enough to pierce tissue is defined as a tip that has a radius of curvature of no greater than 0.015 inches (p. 28, lines 23-25). Chu discloses the insertion tool needle may have a pointed tip 26 at the distal end 24 designed for percutaneous punctuation and/or advancing through tissue [0155]; “percutaneous punctuation” is equivalent to piercing 
Claim 25: Chu, as modified by Claren, disclose all elements of claim 16. Furthermore, as disclosed with respect to claim 24, the tip of the needle of the insertion tool in the system of Chu, as modified by Claren, is pointed and configured to pierce tissue, and therefore is considered to have a radius of curvature of less than 0.015 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tip of the needle of the first insertion tool with an even smaller radius of curvature, such as less than 0.010 inches, as such would result in even sharper tips that can more easily penetrate through tissue.
Claim 27: Chu, as modified by Claren, discloses all elements of claim 16. Chu further discloses coupling the second extension portion to the insertion tool by a mechanical connector (for example, fig. 33 and [0227-229] show and describe connector 186). 
Claims 28-30: Chu, as modified by Claren, discloses all elements of claim 16. Chu further discloses the tissue support portion 95 is formed of a mesh [0191] and the first extension portion may be formed of a suture [0204].

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu in view of Claren, as applied to claim 16 above, and further in view of Mellier (US 2005/0065395 A1).
Claims 21-23: Chu, as modified by Claren, as applied to claim 16, fails to disclose the diameter of the needle. However, Mellier discloses a pelvic implant delivery needle with a diameter along a majority of its length as small as 0.5 mm (~0.02 inches) [0016]. It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the .
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive. Applicant submits the cited art does not alone, or in proper combination, disclose the apparatus of claim 16 as amended. The examiner respectfully disagrees. As noted above, Chu and Claren in combination obviate the apparatus of claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791